Citation Nr: 1029240	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

 1.  Entitlement to an evaluation in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD) prior to 
February 15, 2006.  

2.  Entitlement to an evaluation in excess of 50 percent for the 
service-connected PTSD from February 15, 2006.  

3.   Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to 
September 1966.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions.

A rating decision in October 1999 denied entitlement to a TDIU 
rating.  

In April 2005, the RO issued a rating decision continuing the 
current 30 percent evaluation for the service-connected PTSD; in 
May 2006 the RO issued a rating decision denying the Veteran's 
new claim for a TDIU rating.

In May 2007, during the course of the appeal, the RO issued a 
rating decision increasing the evaluation for PTSD to 50 percent, 
effective on January 27, 2007.

The Veteran was scheduled to testify before a Veterans Law Judge 
in Washington, DC in September 2008, but failed to appear at the 
hearing or to request postponement or rescheduling.  His request 
for hearing before the Board is accordingly deemed to be 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In an October 2008 decision, the Board denied entitlement to an 
increased rating for PTSD prior to February 15, 2006, granted a 
50 percent rating for PTSD from February 15, 2006, and denied 
entitlement to a TDIU rating.  

The Board also found that the Veteran had filed a timely appeal 
regarding the October 1999 rating decision that had denied 
entitlement to a TDIU rating.  

A timely appeal of that decision was again filed to the United 
States Court of Appeals for Veterans Claims (Court).  In March 
2010, the Court granted a Joint Motion, vacating that portion of 
the Board's October 2008 decision that denied an increased rating 
in excess of 30 percent and 50 percent, and entitlement to TDIU 
rating.  The portion of the decision that found that the Veteran 
had perfected a timely appeal of the claim for a TDIU rating was 
not vacated and remains intact.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 specifically provides 
that the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d).  

The Veteran was last afforded a VA psychiatric examination in 
March 2008.  The Veteran and his representative argue that the 
PTSD has worsened.  See the March 2010 Joint Motion for remand.  
Because of the assertions of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

The Board also notes that the Veteran has a longstanding 
diagnosis of schizoaffective disorder in addition to the PTSD.  
See the Social Security decision dated in October 1990 and VA 
hospital records dated in August 1988.   

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. §§ 
4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's 
duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one").  When a 
claimant has both service-connected and nonservice-connected 
disabilities, the Board must attempt to discern the effects of 
each disability.   See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

The Board finds that additional clarification is necessary to 
discern the social and occupational impairment attributable to 
the service-connected PTSD and whether the PTSD causes 
unemployability.  

The Veteran also asserts that the service-connected diabetes 
mellitus in addition to the PTSD causes total unemployability.  
The Veteran was last afforded a VA diabetes mellitus examination 
in January 2009.  Thus, the Board finds that additional 
examination is necessary.  

The RO also should make an attempt to obtain the Veteran's VA 
treatment records dated from May 2001 to December 2003 and from 
October 2009 to present.  The record shows that the VA treatment 
records for the time period of May 2001 to December 2003 are not 
associated with the file but only a summary of this treatment is 
of record.  

The Board notes that the Joint Motion dated in March 2010 
indicated that the evidence for the time period prior to October 
2004 should be evaluated by the Board for the issue of 
entitlement to a higher rating for PTSD prior to February 15, 
2006.  

Also, the issue of entitlement to TDIU rating goes back to March 
1999 since this was the date of receipt of the initial claim.  
Thus, these treatment records are pertinent to the issues on 
appeal.  VA has a duty to seek these records.  38 U.S.C.A. § 
5103A(b)(1). 

The RO should make an attempt to obtain the Veteran's Vet Center 
treatment records from the Roanoke Outreach Center dated from 
December 2008 to present.  These treatment records are pertinent 
to the issue on appeal.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all records of the 
Veteran's treatment for PTSD and diabetes 
mellitus from the VA Healthcare System 
dated from May 2001 to December 2003 and 
after October 2009.  

2.  The RO should take appropriate steps to 
obtain the Veteran's Vet Center treatment 
records from the Outreach Center dated from 
December 2008 to present.  

3.  The RO should schedule the Veteran for 
a psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The Veteran's VA claims folder must 
be made available to the examiner for 
review in connection with the examination 
and the examiner should acknowledge such 
review.  

The examiner should identify all symptoms 
and functional impairment due to the PTSD.  
The examiner should provide a global 
assessment of functioning (GAF) score based 
on the Veteran's service-connected PTSD.  
If the VA examiner cannot ascribe 
particular symptoms and a GAF score to the 
service-connected PTSD, this should be 
indicated.  

The examiner should indicate whether the 
PTSD causes occupational and social 
impairment with reduced reliability and 
productivity, impairment of short- and 
long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in 
establishing effective work and social 
relationships; or occupational and social 
impairment, with deficiencies in most 
areas, including work, school, family 
relations, judgment, thinking or mood and 
the inability to establish and  maintain 
effective relationships; or total 
occupational and social impairment.  

The examiner should render an opinion as to 
whether the service-connected PTSD alone 
precludes the Veteran from working at 
substantially gainful employment consistent 
with his work and educational background, 
and the date the PTSD first precluded 
substantially gainful employment.   

Any opinions expressed by the examiner must 
be accompanied by a complete rationale.  

4.  The RO should schedule the Veteran for 
a VA examination to determine the current 
severity of his service-connected diabetes 
mellitus, type II.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination and the examiner should 
acknowledge such review.  

All pertinent symptomatology and findings 
must be reported in detail.  The examiner 
must indicate whether the diabetes 
mellitus, type II requires regulation of 
activities (avoidance of strenuous 
occupational and recreational activities); 
requires a restricted diet; or has resulted 
in episodes of ketoacidosis or hypoglycemic 
reactions requiring any hospitalizations 
and, if so, identify the number of such 
hospitalizations in any 12 month period.  
The examiner should report whether the 
diabetes mellitus, type II requires twice 
per month or more frequent visits to a 
diabetic health care provider, and, if so, 
identify the frequency.  

The examiner should render an opinion as to 
whether the service-connected diabetes 
mellitus type II precludes the Veteran from 
working at substantially gainful employment 
consistent with his work and educational 
background, and if so, the date 
substantially gainful employment was first 
precluded.  

A complete rationale for all opinions 
expressed must be included in the 
examination report. 

5.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim for a higher rating for the 
service-connected PTSD in excess of 30 
percent prior to February 15, 2006 and in 
excess of 50 percent from February 15, 
2006, and entitlement to a TDIU rating from 
March 1999 in light of all the evidence of 
record.  The RO should consider whether a 
TDIU rating is warranted on an 
extraschedular basis pursuant to 38 C.F.R. 
§ 4.16(b) if the percentage requirements of 
38 C.F.R. § 4.16(a) are not met.  If any 
benefit sought on appeal remains denied, a 
fully responsive Supplemental Statement of 
the Case should be furnished to the Veteran 
and his representative and they should be 
afforded an appropriate period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  



